       Case 4:20-cv-00335-SHR Document 78 Filed 05/21/21 Page 1 of 3



 1   Logan T. Johnston, #009484
     JOHNSTON LAW OFFICES, P.L.C.
 2   14040 N. Cave Creek Rd., Suite 309
     Phoenix, Arizona 85022
 3   Telephone: (602) 435-0050
     ltjohnston@live.com
 4
     David T. Barton #016848
 5   Kathryn Hackett King #024698
     BURNSBARTON PLC
 6   2201 East Camelback Road, Ste. 360
     Phone: (602) 753-4500
 7   david@burnsbarton.com
     kate@burnsbarton.com
 8
     Attorneys for Defendant
 9
                       IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE DISTRICT OF ARIZONA
11
12   D.H., by and through his mother, Janice        Case No. 4:20-cv-00335-SHR
13   Hennessy-Waller; and John Doe, by and
     through his guardian and next friend, Susan
14   Doe, on behalf of themselves and all others    NOTICE OF SERVICE OF
     similarly situated,                            DEFENDANT’S THIRD
15                                                  SUPPLEMENTAL DISCLOSURE
                      Plaintiffs,
                                                    STATEMENT
16
            vs.
17
     Jami Snyder, Director of the Arizona Health
18   Care Cost Containment System, in her           (Assigned to the Honorable Scott H.
     official capacity,                             Rash)
19
20                    Defendant.
21
22         Notice is hereby given that Defendant Jami Snyder, Director of the Arizona Health
23   Care Cost Containment System, in her official capacity (“Defendant”) by and through her
24   undersigned counsel, served Defendant’s Third Supplemental Disclosure Statement via
25   electronic mail on May 21, 2021.
26
27
28
     Case 4:20-cv-00335-SHR Document 78 Filed 05/21/21 Page 2 of 3



 1
        RESPECTFULLY SUBMITTED this 21st day of May, 2021.
 2
 3                                   BURNSBARTON PLC
 4
 5                                   By      /s/ Kathryn Hackett King
 6                                   David T. Barton
                                     Kathryn Hackett King
 7
 8                                   JOHNSTON LAW OFFICES, P.L.C.
                                     Logan T. Johnston
 9                                   14040 N. Cave Creek Rd., Suite 309
                                     Phoenix, Arizona 85022
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -2-
       Case 4:20-cv-00335-SHR Document 78 Filed 05/21/21 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 21, 2021, I electronically transmitted the foregoing
 3
     document to the following CM/ECF registrants.
 4
     Brent P. Ray
 5   Andrew J. Chinsky
     KING & SPALDING LLP
 6   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
 7   T: +1 312 995 6333
     F: +1 312 995 6330
 8   Email:bray@kslaw.com
     achinsky@kslaw.com
 9
     Daniel C. Barr
10   Janet M. Howe
     PERKINS COIE LLP
11   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
12   T: +1 602 351 8085
     F: +1 602 648 7085
13   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
14
15   Asaf Orr
     NATIONAL CENTER FOR LESBIAN RIGHTS
16   870 Market Street, Suite 370
     San Francisco, CA 94102
17   T: +1 415 392 6257
     F: +1 415 392 8442
18   Email:aorr@nclrights.org

19   Abigail K. Coursolle
     Catherine McKee
20   NATIONAL HEALTH LAW PROGRAM
     3701 Wilshire Boulevard, Suite 750
21   Los Angeles, CA 90010
     T: +1 310 204 6010
22   Email:coursolle@healthlaw.org
     mckee@healthlaw.org
23
     Attorneys for Plaintiffs and the Class
24
25   s/ Betsy Hibbs

26
27
28


                                                 -3-
